IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10480
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                 versus

                        CHARLES N. JACKSON,

                                                   Defendant-Appellant.


            Appeal from the United States District Court
                 for the Northern District of Texas
                           (4:96-CR-124-A)

                              March 4, 1998

Before JOHNSON, EMILIO M. GARZA, and SMITH, Circuit Judges.

PER CURIAM:*

     Charles N. Jackson appeals the sentence imposed after his

guilty-plea conviction for bank theft.         Specifically, Jackson

argues that the district court erred in its determination of the

amount of loss establishing his base offense level and in failing

to use the guideline for attempt offenses.

     This   Court   reviews    the   application   of   the   Sentencing

Guidelines de novo and the district court’s finding of fact for

clear error.   United States v. Wimbish, 980 F.2d 312, 313 (5th Cir.


     *
       Pursuant to 5th CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th CIR. R. 47.5.4.
1992), cert. denied, 508 U.S. 919 (1993).          After a careful review

of the record, the arguments, and the authorities, the Court

concludes that the district court did not err in measuring the

amount of loss based on the total amount of worthless checks

Jackson and his coconspirators deposited rather than by the amount

he and his coconspirators withdrew. See United States v. Sowels,

998 F.2d 249, 250-52 (5th Cir. 1993), cert. denied, 510 U.,S. 1121

(1994); Wimbish, 980 F.2d at 314-16.             Further, because Jackson

completed   the   acts   necessary       to   complete   the   offense,   the

Sentencing Guideline for attempt offenses was not applicable.

Therefore, the district court did not err in choosing not to use

it.

      AFFIRMED.




                                     2